Citation Nr: 1021458	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1971 
to October 1975 and from December 27, 1990 to February 28, 
1991.  He also served in the Army Reserve Officer's Training 
Corps (AROTC) and in the Army Reserve.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied service 
connection for "a right knee injury."  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran is proceeding under the theory that his currently 
diagnosed right knee disability was aggravated while he was 
in service.  In his April 2006 appeal and statement, the 
Veteran asserted his right knee was permanently aggravated 
due to service in the Army Reserve or AROTC in June and July 
1970.  The Veteran stated he received an ROTC scholarship 
with the Army in 1965 "in spite of a knee injury and 
operation in 1964."  He completed ROTC and went to U.S. Army 
Reserve Officer's camp from about June 1 to July 14, 1970 
(typically completed between junior and senior year).  During 
this Reserve assignment, he reportedly suffered several 
injuries which he claims aggravated his right knee.  At that 
time, he had not had any other injuries since the 1964 
surgery.  He stated that the injuries and aggravation were so 
severe and extensive that his branch of service was changed 
from Infantry to Adjutant General; orders were changed from 
Vietnam to Europe; and he was given a permanent L-2 profile 
in his medical record.  

Orders and service personnel records confirm the Veteran was 
in AROTC in July.  Service treatment records from June and 
July 1970 show the Veteran was seen by military clinicians 
regarding his right knee.  

The Veteran underwent an AROTC physical February 1970.  This 
physical, the earliest service treatment record shown in the 
file, only notes a history of a right knee meniscectomy in 
1964; no complications or sequelae were noted.  A history of 
pre-service existence of conditions recorded at the time of 
examinations does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b) & (b)(1) (2009); Crowe v. 
Brown, 7 Vet. App. 238, 245 (1995).  As a result, the Veteran 
was presumed sound before his AROTC "summer camp" in June 
and July 1970.  This period falls under either 38 U.S.C.A. 
§ 101(22)(A) or (23)(E) (West 2002); it is not necessary in 
this case to distinguish whether the time period was active 
duty, active duty for training or inactive duty for training 
since an injury is involved.  

A July 1970 consultation request to orthopedics asked that 
the Veteran's right knee be evaluated.  A history of surgery 
was noted.  The provisional diagnosis was "old football 
knee."  The report showed the Veteran stated he had tore 
cartilage in high school.  He had mild effusion and full 
extension.  There was slight atrophy of the right quadriceps 
and some patellar crepitus with slight laxity.  He was given 
a permanent profile and was to return to the clinic as 
needed.  He was unfit for commissioning and the report states 
his right knee existed prior to service and was not service 
aggravated.  

A few days later, a note stated that per a conversation with 
a colonel, the Veteran met the qualifications for commission 
in his particular military operational specialty.  A few days 
after that, another note stated the clinician thought the 
Veteran was in Signal Corps.  The Veteran was recommended for 
a transfer to a noncombat branch.  

A July 1970 report of medical history shows the Veteran 
stated his health was good but that he was having limitations 
because of his right knee.  The physician's summary also 
notes the Veteran re-injured his right knee during "summer 
camp" and that his knee was swollen and painful.  

An August 1970 orthopedic clinic consultation record shows 
the Veteran was scheduled to go on active duty in the near 
future.  He was referred for a pre-induction physical 
examination and his high school injury was noted.  The 
Veteran stated his right knee had done fairly well since his 
meniscectomy, but when he engaged in strenuous physical 
activity the right knee would swell and become stiff.  He had 
no recent injury.  On examination, the Veteran's knee was 
normal except for a discrepancy in the size of the thigh 
muscles.  The impression was mild arthritic changes of the 
right knee and a post-operative meniscectomy.  The Veteran 
was recommended qualified for induction but he was also 
recommended that he have a permanent L-2 in his profile.  He 
was to avoid prolonged and strenuous activity involving the 
right knee.  

The Veteran's September 1975 separation record shows the 
Veteran stated he was in good health.  A physical showed him 
to be within normal limits and he was qualified for normal 
duty.  A July 1980 Reserve report of medical history shows 
the Veteran again stated he was in good health.  His past 
knee operation was noted, but no current problems were found.  
A September 1984 report of medical history showed no profile 
was listed and he had no diagnoses or defects.  He was found 
qualified for retention.  A June 1987 "over 40" medical 
examination report showed the same.  

A December 1993 record shows the right knee surgery history 
was noted, but no problems were listed.  A VA outpatient 
treatment report from the same month states that the right 
knee was "presently fine."  

At a June 2004 general VA examination, physical examination 
of the right knee revealed no deformity and only slight 
swelling without effusion.  Range of motion was within normal 
limits (flexion was 0 to 134 degrees).  An August 2005 right 
knee diagnostic record showed minor osteoarthritis and 
moderate chondromalacia of the patella.  

A January 2008 record from Dr. Bryant showed an impression of 
right knee patellofemoral chondrosis with meniscal tear as 
well as knee lateral joint compartment arthritic changes.  
Dr. Bryant stated: 

The patient's clinical symptoms appear to be 
referable to the initial right knee arthrotomy in 
1964.  The arthrotomy incision was on the lateral 
side.  The cartilage was removed, and the site of 
the surgery correlates with the arthritic changes 
appearing on the x-ray of the right knee.  
However, in 1970, the patient did perhaps 
aggravate the preexisting injury to his right knee 
that he sustained at 17 years of age in 1964.  

On remand, the Veteran should receive a VA examination to 
determine if his currently diagnosed right knee meniscus tear 
with arthritic changes pre-existed service and, if so, 
whether his right knee disability increased in severity.  
Also, if the disability increased in severity, whether it 
increased beyond the natural progression of the injury or 
disease should be discussed.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a pertinent VA 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
examination.  All necessary tests should 
be completed.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should address 
whether a right knee disability preexisted 
before the Veteran's entry into Reserve 
service.  If so, the examiner should state 
whether the right knee disability 
increased in severity during service.  If 
the right knee disability did increase in 
severity, the examiner should address 
whether the increase was beyond the 
natural progress of the disease or injury.  

If the answer to the above questions is 
no, the examiner should address whether 
the Veteran's right knee disability is at 
all related to his service.  

The examiner should reference the 
Veteran's competent complaints, service 
treatment records, VA records and Dr. 
Bryant's January 2008 record (as detailed 
above).  The examination report should 
include a complete rationale for all 
opinions expressed.  

2. Re-adjudicate the Veteran's claim for a 
right knee disability.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as a summary of the 
evidence received since the issuance of 
the most recent supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

